Citation Nr: 1738065	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable rating for residuals of stab wounds, left forearm scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2017, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

The issue of  service connection for a left elbow disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's two scars on the left forearm have been manifested by pain since the date of claim.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for service-connected residuals of stab wounds, left forearm scars, have been met since the date of claim.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.6, 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is presently rated at 0 percent for scar residuals of stab wound, left forearm under Diagnostic Code 7804 from December 13, 2010, the date of the claim.  The Veteran contends that this disability should be assigned a higher rating because the symptoms he experiences are worse than the rating assigned.

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars which are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  An "unstable" scar is described as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7804 (2016).

After carefully reviewing all evidence, the Board will assign the Veteran a 10 percent rating from the date of claim.

In a May 2017 medical record, Dr. J.B. stated that the Veteran has been seen by Occupational Therapy for pain in the area of the stab wound/scar of the left arm, and on examination that area is still tender to touch.

At the May 2017 video conference hearing, the Veteran testified that he had told the VA examiner that the scars were painful when he lifted his arm.  He also testified that the scars were frequently very painful, and impeded his ability to make a fist and grip, do a pull-up, do a push-up, rake the yard, play softball, and drive his car.  He further testified that the pain had worsened over the years since he had been stabbed in service in 1985.

A May 2017 lay statement of the Veteran's spouse stated that after the stabbing, it left the Veteran not able to use his arm fully.  He always suffered with pain on a daily basis.  The pain from the stabbing kept him from doing certain jobs he might have had over the years.  The stabbing while in service had caused mental and physical issues for the Veteran.  The Veteran was not the same since the in-service stabbing.

A July 2012 MRI diagnoses no evidence of ulnar nerve abnormality or sequela of prior trauma as specifically questioned.

At least 7 VA medical records from November 2011 through February 2012 note the Veteran experiencing pain and pain symptoms.

A May 2011 VA examination records the Veteran experiencing pain on lifting, but no pain on palpation of the scars.   The examiner also noted no pain of the left elbow/forearm, and that there was no objective evidence of pain on range of motion.

The Veteran and his spouse, as lay persons, are competent to report observable symptomatology such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).

Based on the foregoing, the Board finds that the Veteran's service-connected residuals of stab wounds, left forearm scars have been manifested by pain since the date of his December 13, 2010 claim.  Hence, a 10 percent rating is in order from that date.  The Veteran has not, however, demonstrated and the record does not show that there are three or four painful or unstable scars, and as such a 20 percent disability rating is not warranted under Diagnostic Code 7804.  Moreover, the scars themselves are not shown to be manifested by any functional impairment beyond that contemplated by the scars or the ratings assigned to separate disabilities in that area.  Therefore, the evidence of record preponderates against a finding that the criteria for a rating in excess of 10 percent have been met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an increased initial rating of 10 percent, but not higher, for residuals of stab wounds, left forearm scars, is granted.


REMAND

The Board apologizes for the delay, but a remand is necessary to ensure that there is a complete record upon which to decide the remaining claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board highlights that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Given the deficiencies with the November 2013 VA opinion obtained for service connection, explained further below, this claim must be remanded in order to obtain an adequate etiological opinion based on a full factual record.

The record currently contains at least 7 service treatment records from April 1981 through April 1985 noting headaches and head trauma with loss of consciousness.  The November 2013 VA examiner stated that he found only 3 service medical records mentioning headaches, 2 of which also assessed urinary tract infections (UTIs), which were listed as preexisting service according to the Veteran's enlistment examination.  Headaches were not listed as preexisting service in any of the documents in the record.

Given the November 2013 VA examiner's reliance on an inaccurate factual premise, the November 2013 opinion is inadequate for adjudication purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on inaccurate factual basis not probative).  A remand of this claim is needed in order to obtain a current VA examination and opinion that give adequate consideration to all of the pertinent evidence of record.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  After all development has been completed and returned from Step1, schedule the Veteran for a VA examination with an appropriate medical doctor for the purpose of ascertaining the nature and etiology of any headache disability.  The examiner must review the claims file and this remand, and the report should indicate that review, including review of service records showing that the Veteran had no headache problems upon entrance.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, in-service injury, and continuity of symptomatology since service, including the Veteran's testimony at the May 2017 video conference hearing.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current headache disability had its onset in or was caused by the Veteran's period of active service, or by any incident during service.

3.  Then readjudicate the claim.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


